DISMISS and Opinion Filed August 25, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00643-CV

                     IN RE RICHARD D. GAINES, Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-09-01295

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      Relator’s June 29, 2022 petition for writ of mandamus challenges the trial

court’s second turnover order. Because we questioned whether relator’s status as a

creditor of the parties sufficiently establishes his standing to bring this mandamus

proceeding, we directed the parties to file letter briefs addressing our concern.

      After reviewing the letter briefs, the petition, and the record, we conclude that

relator lacks standing to file this original proceeding. Although Marvin Keith, a

judgment debtor in the underlying proceeding, has now filed a joinder to the petition,

this does not cure the standing defect because standing must exist at all times

throughout the case. See In re A.J.L., 108 S.W.3d 414, 420 (Tex. App.—Fort Worth

2003, orig. proceeding) (party who lacks standing at the time he files suit cannot
subsequently cure jurisdictional defect by joining as an involuntary plaintiff a person

with standing to bring the claim); see also Martin v. Clinical Pathology Labs., Inc.,

343 S.W.3d 885, 888 (Tex. App.—Dallas 2011, pet. denied) (standing must exist at

the time a plaintiff files suit and must continue to exist between the parties at every

stage of the legal proceedings, including the appeal).

      Accordingly, we dismiss this original proceeding for lack of jurisdiction. See

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993)

(“Subject matter jurisdiction is essential to the authority of a court to decide a case.

Standing is implicit in the concept of subject matter jurisdiction.”).



220643f.p05                                 /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE




                                          –2–